In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-12-00109-CR




        WELDON BOYCE BRIDGES, Appellant

                            V.


           THE STATE OF TEXAS, Appellee




         On Appeal from the 159th District Court
               Angelina County, Texas
                Trial Court No. CR-27979




       Before Morriss, C.J., Carter and Moseley, JJ.
                                                      ORDER


          In Weldon Boyce Bridges' appeal from a denial of his request for DNA testing, Bridges

 has filed with this Court a request to obtaina reporter's record fromthe July 15, 2009, hearing on

 his guilty plea in his underlying conviction for aggravated sexual assault of a child.1 Bridges

was not entitled to a free record (and did not request one) in that proceeding, as he had no right

to appeal.                                            '

          Bridges now asks for a reporter's record of his guilty plea to be prepared and tendered to

this Court as a part of his DNA appeal. While many DNA appeals refer to the record of an

underlying trial, in many of those cases, a record was prepared in the direct appeal from the

conviction, and, in other cases that use such a record, its source is not explained. See generally

Bell v. State, 90 S.W.3d 301, 306 (Tex. Crim. App. 2002); Yarbrough v. State, 258 S.W.3d 205

(Tex. App.—Waco 2008, no pet.); Lewis v. State, 191 S.W.3d 225, 228 (Tex. App.—San

Antonio 2005, no pet.).

         DNA appeals are to be handled like other criminal appeals. Tex. Code Crim. Proc.

Ann. art 64.05 (West 2006). Bridges is therefore entitled to a record of proceedings in his DNA

case. See Tex. R. App. P 34.6. That record—which consists of only a clerk's record, as no

hearing was conducted—has been prepared and filed.

         Neither the DNA statute nor the applicable rules require the preparation of a record from

the underlying trial. While such a record might be required under general rules of law under

some combination of facts, Rule 34.1 of the Rules of Appellate Procedure includes in the

Although Bridges sets out a number of other complaints about the proceedings, this appears to be the only one of
his complaints that could possibly trigger relief from this motion.
appellate record "the clerk's record and, if necessary to the appeal, the reporter's record." Tex.

R. App. P 34.1.


         We have reviewed the clerk's record from the DNA appeal—which includes the clerk's

record from Bridges' underlying conviction. In this case, a reporter's record for the underlying

plea hearing is unnecessary to Bridges' appeal of his DNA case.

         Bridges has specifically requested that DNA testing be done on biological samples

collected during the SANE examination of the victim, suggesting that the DNA of another male

might be, present that would show Bridges' innocence. The State points out that the victim's

outcry and the subsequent SANE exam occurred six months after the alleged assaults and would

thus be singularly useless. Further, our own review of the SANE examination hospital records

contained withinthe clerk's record shows that no biological specimens were collected.2

         We will not require the expenditure of public funds and waste judicial resources

mandating a clearly useless act. Bridges' motion is denied.3

                                                      BY THE COURT
                                                                                                   FILED IN
t-.                ,-, ™,-                                                                      ThaCoaf*zl Appmia,
Date:    January 17,2013                                                                            Srxih eis*,ot

                                                                                                  JAN 17 2013


                                                                                             D©bra Audrey, Cfarfc

2The State explained that little evidence was introduced because of his guilty plea; nevertheless, Bridges had
produced three pairs of juvenile female panties which he claimed he had kept "for protection" in case he was ever
accused of child molestation. The State recognized that there was obviously no chain of custody, indeed, nothingto
show whose they were, but nevertheless had them tested—and that they contained no DNA from a male. Bridges'
petition does not mention the panties, but focuses solely on any specimens obtained during the SANE examination.

3We also remind Bridges that his brief is nearly twenty days late and that, if it is not filed promptly hereafter, his
appeal may be subject to dismissal for want of prosecution.
                                                          3